Bell, J.
The indictment is insufficient, and the exception to it ought to have been sustained. The indictment ought to have alleged that the betting was upon a gaming table kept or exhibited for the purpose of gaming. If one of the games or gaming tables named in the statute, as for instance faro, monte, rondo, or another, be also named in the indictment, that will be sufficient, without alleging that it was kept or exhibited for the purpose of gaming, for that will be matter of legal inference; but where a game or gaming table named in the statute is not named in the indictment, *204it must be alleged that the game or table referred to in the indictment was kept or exhibited for the purpose of gaming. The judgment is reversed and the case dismissed.
Reversed and dismissed.